NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

JOHN THEODORE ANDERSON,                          No. 11-16946

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00058-JCM-
                                                 LRL
  v.

PRIVATE CAPITAL GROUP; et al.,                   MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       John Theodore Anderson appeals pro se from the district court’s judgment

dismissing his diversity action alleging breach of contract and other state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal based on res judicata, Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th

Cir. 2002), and we affirm.

      The district court properly dismissed Anderson’s action as barred by the

doctrine of res judicata because it was precluded by a final judgment on the merits

in Anderson’s prior Utah state court action against the same parties and alleging

the same claims. See Costantini v. Trans World Airlines, 681 F.2d 1199, 1201 (9th

Cir. 1982) (“[A] federal court sitting in diversity must apply the res judicata law of

the state in which it sits.”); Synder v. Murray City Corp., 73 P.3d 325, 332 (Utah

2003) (listing elements of res judicata under Utah state law).

      Anderson’s remaining contentions with respect to personal jurisdiction in

the prior Utah state court action, alleged breach of contract, estoppel, and “libel of

review” are deemed waived because he failed to raise them before the district

court. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Issues not expressly raised in the opening brief, including regarding the

district court’s imposition of sanctions, are deemed waived. See id.

      AFFIRMED.




                                           2                                     11-16946